                                                             IN   FILED
                                                        US DIST~7g~~7)~gTFICE
                                                                      '    ·   E D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      *       FEB O6 2020
                                                                                    *     IRD 14,i if
-------------------------------------------------------BROQR1_yX
TYRONE MASSEY,                                                       f"! OFF/CE
                          Plaintiff

                 V.                                                             DECISION AND ORDER
                                                                                18-CV-5808 (WFK)
CAPTAIN AHMED, et al.,

                          Defendants.
-----------------------------------------------------------------------X
WILLIAM F. KUNTZ, II United States District Judge:

        For the reasons set forth below, the Court dismisses this action without prejudice for

fai lure to prosecute.

                                                  Background

        On October 16, 2018, Tyrone Massey ("Plaintiff') filed a Complaint in this Court against

Captain Ahmed, Correction Officer Robinson, and Correction Officer Mariano (collectively,

" Defendants") alleging violations of 42 U.S.C. § 1983. Comp!., ECF No. 1. On January 22,

2019, a summons was issued as to all Defendants. ECF No. 5. On February 1, 20 19, mail was

returned as undeliverable to the Plaintiff as Plaintiff was on parole and no longer at Downstate

Correctional Facility, the provided address. On February 8, 2019, summons to all Defendants

were returned unexecuted. On February 22, 2019, mail was returned as undeliverable to the

Plaintiff.

                                                   Discussion

        Rule 41 (b) of the Federal Rules of Civil Procedures provides: " If the plaintiff fai ls to

prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

action or any cl aim against it." Fed. R. Civ. P. 41(b). Because dismissal for fai lure to prosecute

is a "harsh remedy" for "extreme situations," Lewis v. Rmvson, 564 F.3d 569, 576 (2d Cir. 2009)
                                                                                                    I




(quoting Minnette v. Time Warner, 997 F.2d 1023, 1027 (2d Cir. 1993)), the Court considers five

factors:

           (1) the plaintiffs failure to prosecute caused a delay of significant duration; (2) pl~ntiff

           was given notice that further delay would result in dismissal; (3) defendant was likely to
                                                                                                   I



           be prejudiced by further delay; (4) the need to alleviate court calendar congestion was

           carefully balanced against plaintiffs right to an opportunity for a day in court; and (5) the

           trial court adequately assessed the efficacy of lesser sanctions.

Id. (quoting United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248,254 (2d Cir. 2004)).

The Court considers the record of the entire case as a whole, with no one factor being

dispositive. See id.

           Considering the five factors in light of the record of this case, the Court dismisses this

action without prejudice for failure to prosecute an appropriate remedy.




                                                                          s/WFK

                                                          HON. WILLIA
                                                          UNITED STATE
Dated: February 6, 2020
       Brooklyn, New York




                                                     2
